Citation Nr: 1044016	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-25 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD), to 
include as secondary to service-connected meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from January 1959 to January 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in July 2005, a statement of the 
case was issued in June 2007, and a substantive appeal was 
received in July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that the record reflects that the Veteran has 
been awarded disability benefits for a psychiatric disability 
from the Social Security Administration (SSA).  The Veteran has 
repeatedly submitted packages of documents that include selected 
pages of what appears to be an SSA award of disability benefits 
dated in November 1993 that contemplates a psychiatric 
disability.  The Board finds that the evidence of record now 
shows that the Veteran has been awarded SSA benefits for the 
psychiatric disability that is the focus of his VA claim for 
service-connection benefits in this appeal.  However, there is no 
indication in the claims file that the RO has ever requested any 
of the Veteran's records in the possession of the SSA.

The Board finds that the SSA records would be relevant to the 
current appeal because at least part of the Veteran's SSA claim 
and award was based on his psychiatric disability.  VA must make 
efforts to obtain any relevant medical evidence and/or 
administrative decisions regarding any claim by the Veteran for 
SSA disability benefits.  On remand the AMC/RO must either obtain 
relevant records associated with any claim by the Veteran for SSA 
disability benefits, or, if the records do not exist or are not 
obtainable, obtain a negative reply from the SSA.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 
1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

With regard to the issue of entitlement to service connection for 
a psychiatric disability, to include as secondary to service-
connected meningitis, the Board notes that the November 2010 
written statement from the Veteran's expressly asserts that the 
Veteran's contentions regarding PTSD should be interpreted to 
present a claim for service connection for any currently 
diagnosed psychiatric disability as secondary to meningitis.  The 
Board notes that the RO has not specifically developed and 
addressed this issue with consideration of whether any acquired 
psychiatric disability other than PTSD may be service connected.  
The Court of Appeals for Veterans Claims (Court) recently found 
that the use of 'condition(s)' in regulation 38 C.F.R. 
§ 3.159(a)(3) indicates that a single claim can encompass more 
than one condition and that an appellant can reasonably expect 
that alternative current conditions within the scope of the filed 
claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

The Board further believes that a VA examination with 
medical/psychiatric etiology opinion is warranted in this case.  
In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record indicates that the Veteran currently has at least one 
psychiatric diagnosis.  The Veteran claims that he suffer from 
psychiatric pathology secondary to his experience with 
meningitis, a pathology for which service-connection has already 
been established.  The Board believes that the Veteran is 
competent to suggest that his experience with the meningitis has 
had an impact upon his psychiatric health, sufficient to raise a 
medical question as to the nature and etiology of his psychiatric 
diagnoses.  The Board notes that recent case law has held that 38 
C.F.R. § 3.159(c)(4)(C) establishes a low threshold for 
satisfying the requirements to trigger the Secretary's duty to 
assist by providing a medical examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. 
App. 410 (2006).

It appears that there has been no VA examination conducted to 
specifically address the etiology of the Veteran's current 
chronic psychiatric disability.  There is otherwise insufficient 
competent medical evidence on file to permit informed appellate 
review of the critical medical questions in this case at this 
time.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should take appropriate action 
to request and obtain all medical records and 
administrative decisions (not already of 
record) associated with any claim for SSA 
disability benefits.  If the requested 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file.

2.  The Veteran should be scheduled for an 
appropriate VA psychiatric examination by a 
medical doctor to determine the nature and 
etiology of any current acquired psychiatric 
diagnosis.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests should 
be accomplished.  After reviewing the claims 
file and examining the Veteran, the examiner 
should respond to the following:

a)  Please identify all currently 
diagnosed chronic acquired psychiatric 
disabilities found in this Veteran.

b)  For each identified chronic acquired 
psychiatric disability diagnosed in 
responding to the above, please clearly 
state whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the disability was 
manifested during service or otherwise 
caused or aggravated by the Veteran's 
service.  A rationale for the opinion(s) 
should be furnished.

c)  For each identified chronic acquired 
psychiatric disability diagnosed in 
responding to the above, please clearly 
state whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the disability is 
etiologically linked to the Veteran's 
service-connected meningitis pathology; 
please explain whether or not the Veteran 
has a current chronic psychiatric 
disability that has been caused or 
aggravated by his service-connected 
meningitis.  A rationale for the 
opinion(s) should be furnished.

3.  After completion of the above, the RO/AMC 
should review the expanded record, to include 
all additional evidence received since the 
statement of the case, and readjudicate the 
issue on appeal.  If the issue on appeal 
remains denied, the RO/AMC should furnish the 
Veteran with an appropriate supplemental 
statement of the case and the case should be 
returned to the Board after the Veteran is 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


